Exhibit 10.1

 

FIRST AMENDMENT TO SUBLEASE AGREEMENT

 

THIS FIRST AMENDMENT TO SUBLEASE AGREEMENT (the “Amendment”) is made effective
this 22nd day of September 2017 by and between Paidion Research, Inc. a North
Carolina corporation (“Sublessor”) and Dova Pharmaceuticals, Inc., a Delaware
corporation (“Sublessee”);

 

WHEREAS, Sublessor and Sublessee entered into that certain Sublease Agreement
dated May, 2017 (as amended hereby, the “Sublease”) under which Sublessee
subleased from Sublessor a certain portion of Suites 245 and 250 on the second
floor of the Palladian II building at 240 Leigh Farm Road, Durham, North
Carolina, consisting of approximately 7,351 square feet of space, as more
specifically described in the Sublease (the “Initial Subleased Premises”) that
Sublessor leases from Landlord under that certain Office Lease Agreement dated
April 10, 2014 by and between Sublessor, as tenant, and Palladian Center, LLC, a
Delaware limited liability company (“Landlord”), (as amended by First Amendment
to Lease dated September 18, 2015, the “Master Lease”); and

 

WHEREAS, Sublessor and Sublessee desire to amend the Sublease (i) to enlarge the
Initial Subleased Premises by adding the remaining portion of Suite 250 that
Sublessor leases from Landlord under the Master Lease that was not subleased to
Sublessee under the Sublease (the “Additional Subleased Premises”) so that the
total subleased premises under the Sublease shall be the entire 14,378 rentable
square feet of space leased to Sublessor under the Master Lease (as enlarged and
amended by such Additional Subleased Premises, and as shown on Exhibit A hereto,
the “Subleased Premises”) and (ii) to adjust the Minimum Rental under the
Sublease to account for the increase in the size of the Subleased Premises;

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.                                      Recitals; Definitions.  The recitals set
out above are true and accurate and are incorporated herein by this reference. 
All capitalized terms used, but not defined, in this Amendment shall have the
meanings given to such terms in the Sublease and/or the Master Lease, as
applicable.

 

2.                                      Amendment to Premises.  Commencing on
October 1, 2017, Sublessor hereby subleases to Sublessee, and Sublessee hereby
accepts and subleases from Sublessor, the Additional Subleased Premises so that
the total Subleased Premises under the Sublease shall consist of the
approximately 14,378 rentable square feet of space shown on Exhibit A hereto. 
Sublessor shall have until 11:59 P.M. on September 30, 2017 to vacate the
Additional Subleased Premises.  Sublessor acknowledges and agrees, with the
increase in Subleased Premises pursuant to this Amendment, all parking rights
leased to it through the Master Lease are now subleased to Sublessee pursuant to
Section 2 of the Sublease.

 

3.                                      Term of Sublease; Minimum Rental.  The
Sublease Term will remain unchanged and shall end with the expiration of the
Master Lease on April 30, 2020. However, the monthly Minimum Rental under the
Sublease is amended as follows:

 

--------------------------------------------------------------------------------


 

October 1, 2017 to January 31, 2018

$12,582.46 per month

February 1, 2018 to May 31, 2018

$24,610.34 per month

June 1, 2018 to May 31, 2019

$25,329.24 per month

June 1, 2019 to April 30, 2020

$26,072.11 per month

 

4.                                      “AS IS” Delivery; No Demising Wall;
Signage.  Sublessor shall deliver the Additional Subleased Premises to Sublessee
on October 1, 2017 in its “AS IS” condition, with no representations or
warranties and with no Landlord upfit obligations.  Sublessor’s obligation to
construct the Demising Wall under Section 9 of the Sublease is hereby deleted,
as is Sublessee’s obligation to reimburse Sublessor for certain costs in
connection therewith.  Notwithstanding the deletion of terms regarding the
Demising Wall from Section 9 of the Sublease, all rights of Sublessee set forth
in such Section regarding signage shall remain.  The last sentence of Section 9
of the Sublease is hereby amended by deleting the clause “after the Demising
Wall has been completed,” such that the rights described in such sentence shall
begin immediately upon execution of this Amendment.  Furthermore, to the extent
that Sublessor has any rights under the Master Lease regarding signage that are
not already assigned to Sublessee pursuant to the Sublease, any such rights are
hereby assigned to Sublessee in their entirety.  Sublessee acknowledges that
Landlord may have approval rights with respect to signage under the Master
Lease.

 

5.                                      Landlord Consent; Condition to
Amendment.  It shall be a condition precedent to the effectiveness of this
Amendment that Landlord shall have consented to this Amendment, which consent
may be given by Landlord’s signature below or in a separate consent form from
Landlord, at Landlord’s election.

 

6.                                      Effect of Amendment.  Except to the
extent modified hereby, the Sublease remains in full force and effect as
written.  To the extent of any conflict between the Sublease and this Amendment,
this Amendment shall control.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives, effective as of the date set out above.

 

 

SUBLESSOR:

 

 

 

PAIDION RESEARCH, INC.

 

 

 

 

 

By:

/s/ Barry Mangum

 

Printed Name:

Barry Mangum

 

Title:

CEO

 

 

 

 

 

SUBLESSEE:

 

 

 

DOVA PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Douglas Blankenship

 

Printed Name:

Douglas Blankenship

 

Title:

CFO

 

--------------------------------------------------------------------------------


 

CONSENTED TO BY LANDLORD:

 

SUBLESSOR AND SUBLESSEE AGREE BY THEIR SIGNATURES ABOVE THAT LANDLORD IS NOT A
PARTY TO THIS AMENDMENT OR TO THE SUBLEASE AND THAT LANDLORD, IN CONSENTING TO
THIS AMENDMENT BY ITS SIGNATURE BELOW, PROVIDES SUCH CONSENT PURSUANT TO THE
SAME TERMS AND CONDITIONS AS ARE CONTAINED IN THAT CERTAIN “CONSENT TO SUBLEASE”
BY AND AMONG LANDLORD, SUBLESSOR AND SUBLESSEE DATED JUNE 9, 2017, THE TERMS AND
CONDITIONS OF WHICH ARE INCORPORATED INTO THIS CONSENT PAGE BY THIS REFERENCE.

 

 

PALLADIAN CENTER, LLC

 

 

 

 

 

By:

/s/ James L Dean II

 

Printed Name:

James L Dean II

 

Title:

Vice President

 

Date:

9/22/17

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SUBLEASED PREMISES

 

--------------------------------------------------------------------------------